Citation Nr: 0513124	
Decision Date: 05/16/05    Archive Date: 06/01/05

DOCKET NO.  03-17 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD), with secondary seizures.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tracy Alsup, Associate Counsel


INTRODUCTION

The veteran had active duty service from April 1974 to May 
1975.  
 
This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2001 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  A notice of 
disagreement was received in May 2002, a statement of the 
case was issued in May 2003, and a substantive appeal was 
received in June 2003.  The Board therefore has appellate 
jurisdiction.  See generally 38 U.S.C.A. § 7105 (West 2002). 


FINDINGS OF FACT

1.  The veteran's claimed stressor of sexual assaults during 
her period of active duty service has not been verified, and 
she did not engage in combat with the enemy.

2.  The veteran has not been diagnosed with PTSD based on a 
verified in-service stressor.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304(f)(3) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

After reviewing the claims file, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in the December 
2000 and November 2002 RO letters, the May 2001 rating 
decision, and the May 2003 statement of the case have 
collectively informed the appellant of the information and 
evidence necessary to warrant entitlement to the benefits 
sought.  Moreover, in the December 2000 and November 2002 
letters, the appellant was advised of the types of evidence 
VA would assist in obtaining as well as the appellant's own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board also notes that the December 2000 and November 2002 
letters implicitly notified the appellant of the need to 
submit any pertinent evidence in the appellant's possession.  
In this regard, the appellant was repeatedly advised to 
identify any source of evidence and that VA would assist in 
requesting such evidence.  The Board believes that a 
reasonable inference from such communication was that the 
appellant must also furnish any pertinent evidence that the 
appellant may have and that the requirements of 38 C.F.R. 
§ 3.159(b)(1) have been met.  The Board finds that all 
notices required by VCAA and implementing regulations were 
furnished to the appellant and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the RO 
provided notice about what evidence the veteran needed to 
submit to establish entitlement and what the VA would do to 
assist him in December 2000, prior to the RO's decision to 
deny the claim in May 2001 as anticipated by the recent court 
holding.  In other words, the VCAA notice is timely. 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record includes service medical records, 
service personnel records, private medical records, VA 
medical records and a VA examination.  Since the appellant 
was afforded a VA examination with opinion in connection with 
his claim, the requirements of 38 C.F.R. § 3.159(c)(4) have 
been met.  The veteran requested that the RO obtain her 
records from the VA medical clinic in Des Moines, Iowa and 
her records contained within her Social Security 
Administration claim.  These records are part of the file.  
Significantly, the veteran submitted a July 2003 statement in 
support of claim acknowledging that she had no further 
evidence to submit.  Under these circumstances of this 
particular case, no further action is necessary to assist the 
appellant with the claims.

Service Connection Law and Regulations

The issue before the Board involves a claim of entitlement to 
service connection.  Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
psychoses, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  See 38 C.F.R. § 3.304(f).  
The provisions of 38 C.F.R. § 4.125(a) require that a 
diagnosis of a mental disorder conform to the Diagnostic and 
Statistical Manual, Fourth Edition (DSM-IV).  

The question of whether the veteran was exposed to a stressor 
in service is a factual one, and VA adjudicators are not 
bound to accept uncorroborated accounts of stressors or 
medical opinions based upon such accounts.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 
1 Vet. App. 406 (1991); Wilson v. Derwinski, 2 Vet. App. 614 
(1992).  In sum, whether the evidence establishes the 
occurrence of stressors is a question of fact for 
adjudicators, and whether any stressors that occurred were of 
sufficient gravity to cause or to support a diagnosis of PTSD 
is a question of fact for medical professionals.  Cohen, 
supra. 

The veteran's principal claimed stressor is that she was 
sexually assaulted during her period of active duty.  In this 
regard, the Court has noted that in claims for service 
connection for PTSD based on personal assault, VA has 
established special procedures for evidentiary development.  
Patton v. West, 12 Vet. App. 272, 277 (1999).  These 
procedures, which became effective in February 1996, take 
into account the fact that since personal assault is an 
extremely sensitive issue, many incidents of personal assault 
are not officially reported, and victims of this type of in-
service trauma may find it difficult to produce evidence to 
support the occurrence of the stressor.  These procedures 
thus acknowledge the difficulty claimants face in 
establishing the occurrence of the stressor through standard 
evidence, and the need for development of alternate sources 
of evidence.  See VA Adjudication Procedure Manual M21-1 
(hereinafter M21-1), Part III, paragraph 5.14c (Feb. 20, 
1996) (substantially enlarging on the former Manual M21-1, 
Part III, paragraph 7.47c(2) (Oct. 11, 1995)).  Alternate 
sources that may provide credible evidence of an in-service 
personal assault include medical or counseling treatment 
records following the incident, military or civilian police 
reports, reports from crisis intervention or other emergency 
centers, statements from confidants or family, copies of 
diaries or journals, or behavior changes documented or 
observed at the time of the incident, such as obsessive 
behavior at the time of the incident, pregnancy tests, 
increased interest in test for sexually transmitted diseases, 
termination of primary relationships, or alcohol and drug 
abuse.  Evidence that documents any such behavioral changes 
may require interpretation by a VA neuropsychiatric physician 
to determine whether such evidence bears a relationship to 
the medical diagnoses.  See M21-1, Part III, para. 
5.14(c)(9). 

Furthermore, these provisions recognize that the standard 
PTSD stressor letter may be inappropriate for this type of 
PTSD claim, and thus state that if the claimed stressful 
incident is a personal assault, a stressor development letter 
specifically tailored for personal assault cases should be 
sent to such veterans.  See M21-1, Part III, para. 
5.14(c)(6).

In addition, the Court in Patton stated that in two places 
M21-1, Part III, para. 5.14(c)(3) and (9), appeared 
improperly to require that the existence of an in-service 
stressor be shown by "the preponderance of the evidence" and 
held that any such requirement was inconsistent with the 
benefit of the doubt doctrine found in 38 U.S.C. § 5107(b).  
Therefore the evidence need only be in relative equipoise to 
prevail on the question of the existence of the stressor.

Finally, effective March 7, 2002, VA amended the regulations 
concerning the evidence necessary to establish the occurrence 
of a stressor in claims for service connection for PTSD 
resulting from personal assault.  These new regulations 
partially divided and expanded 38 C.F.R. § 3.304(f), and 
require that VA not deny such claims without: (1) first 
advising claimants that evidence from sources other than a 
claimant's service medical records, including evidence of 
behavior changes, may constitute supporting evidence of the 
stressor; and (2) allowing him or her the opportunity to 
furnish this type of evidence or advise VA of potential 
sources of such evidence.  38 C.F.R. § 3.304(f)(3).  The 
record shows that the veteran was advised of these provisions 
in connection with the December 2000 and November 2002 RO 
letters and was furnished personal assault questionnaires at 
that time which listed in detail the provisions subsequently 
set forth by the above regulation. 

Specifically, this regulation provides the following 
guidance:  if a post-traumatic stress disorder claim is based 
on in-service personal assault, evidence from sources other 
than the veteran's service records may corroborate the 
veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or 
clergy.  Evidence of behavior changes following the claimed 
assault is one type of relevant evidence that may be found in 
these sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but are 
not limited to: a request for a transfer to another military 
duty assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a post-traumatic 
stress disorder claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence. VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f)(3)).

Analysis

The veteran has not contended that she engaged in combat with 
the enemy.  Her claim for service connection for PTSD and 
secondary seizures is based solely on the allegation that she 
was sexually assaulted/raped while on active duty on at least 
two occasions.  The problem with this claim, however, is that 
there is no verification of the alleged in-service assaults.  
The veteran indicated that she did not inform anyone of the 
assaults at the time they happened.  Service personnel 
records and service medical records do not document any 
evidence that the veteran reported that she was sexually 
assaulted during her active military service.  Nor do they 
include any complaints of, diagnosis of, or treatment for any 
mental disorders.  

Service medical records indicated the veteran received 
treatment for being hit with a rolling pin in the back of her 
neck in March 1975.  They also record a history of injury to 
her ear in 1974.  However, the veteran has not related either 
incident to her allegations of sexual assault.  

In her June 2000 claim for benefits the veteran stated that 
she was "raped twice" while on active duty, that she was 
"made to feel dirty and guilty of this act", and this led 
to a life of not trusting others and eventually caused her 
seizures. In a January 2001 statement in response to the RO's 
December 2000 letter the veteran described four incidents of 
sexual assault.  She said the first incident occurred 
approximately in May 1974 at basic training in Fort 
McClellan, Alabama.  She indicated that she was in the 
women's barracks and an unknown drill sergeant forcibly raped 
her and then threatened her not to tell because no one would 
believe her.  The veteran explained that the second incident 
occurred at home, Webster City, Iowa, on leave in June 1974 
when she was forcibly made to give oral sex to her uncle.  
Again he threatened her that no one would believe her and she 
indicated that she did not want to cause problems with her 
aunt.  The third incident that the veteran described occurred 
in August 1974 in her off base apartment in San Antonio, 
Texas, by an unknown person who came into her unlocked 
apartment and raped her.  She explained that shortly after 
this her girlfriend and girlfriend's boyfriend walked into 
the apartment.  The veteran was unable to recall the last 
names of her girlfriend or her girlfriend's boyfriend.  
Lastly, the veteran explained that an unknown Navy person 
raped her the day she was sworn into the Army.  The veteran 
explained that she was afraid to tell anyone and that she was 
"not verbally threatened just forcibly held down".       

In the veteran's responses to requests for evidence the 
veteran has indicated that evidence would be found in her VA 
medical records and Social Security Administration records.  
The veteran has never reported the existence of any evidence 
other than the veteran's service records and current 
treatment records that may corroborate the veteran's accounts 
of the assaults.  She has not provided any statements from 
family members or confidantes.  

Service personnel records revealed some problems with her 
command the months preceding her discharge in May 1975.  The 
veteran received nonjudicial punishment in February and in 
April of 1975 for issuing a dishonored check and disobeying 
an order.  Two failures to report were also noted in her 
service record during March and April 1975.  An April 1975 
from the veteran's commander indicated that one reason he was 
recommending her to be discharged was her poor performance 
over the last few months.  

Post-service VA medical records revealed consistent 
treatment, including medication, for a seizure disorder from 
1995 up through 2003.  On some medical records the veteran 
was reported to have had the seizure disorder since 1986.  
The veteran was hospitalized for a suicide attempt in 
November 1996 by a Dilantin overdose.  The suicide attempt 
was preceded by a fight with her boyfriend.  The hospital 
record noted a previous suicide attempt in 1992, also 
preceded by a fight with her boyfriend.  VA medical records 
also record treatment for depression as early as March and 
April 1996.  As part of the veteran's Social Security 
Administration records the Iowa Department of Human Services 
conducted an examination.  This examination revealed that the 
veteran's seizure disorder was preventing her from work and 
the examiner recommended for long-term benefits.  The 
examiner also recommended psychological/psychiatric treatment 
for the veteran's depression and anxiety.  The earliest 
medical record indicating a diagnosis of PTSD is on VA 
records in 2002, although it appears to be based upon the 
veteran's history.  In January 2003 the veteran was also 
diagnosed with PTSD with depression.  This diagnosis was 
again carried by history in a February 2003 treatment note.          

The veteran underwent a VA mental health examination in April 
2003.  At the interview the veteran only discussed two 
incidents of sexual assault, one in April 1974 and the other 
in June 1974.  At the examination, the VA examiner noted that 
the veteran had a change in attitude in January 1975 in-
service.  About this period in time, the veteran commented 
that after being raped, she was vulnerable and met a man that 
she believed was protective and she wanted to be with him.  
The veteran further stated that her command was giving her 
trouble about her desire to marry this man.  The examiner 
commented that the remarks of others in the "C" file 
indicated that the veteran ended up leaving the Army because 
of her strong desire to have a relationship with this man.  
The examiner noted that there was no evidence of any sexual 
assault or report of any such incident.  The examiner noted 
that it was possible that a sexual assault could have caused 
the veteran's poor performance in early 1974; however, the 
examiner found that it appeared "more plausible that the 
veteran only started to have difficulties with her command 
and to display a poor attitude towards her duties after 
meeting a man she wanted to be with."     

At the VA examination the veteran presented as moderately 
dysphoric, notably anxious, but not acutely depressed.  The 
veteran's speech was logical and related.  The examiner found 
no obsessions or compulsions, no indication of hallucinations 
or delusions, and no though disorder.  The veteran was 
"oriented X 3" and her reports of history were vague.  Her 
memory problems appeared to be stress related.  The veteran 
reported moderate sleep disturbance that was more severe at 
times.  The VA examiner agreed with the previous findings of 
the RO that the veteran "would need to bring up some sort of 
new evidence or specifics that would make her claim of sexual 
assault more verifiable."  The examiner found the sexual 
assault causing poor performance in early 1975 plausible, but 
it was "equally plausible, however, that her attachment to 
this individual could be seen as having to do more with 
personality problems or other long-running sorts of 
concerns."  The examiner went on to comment that "the 
primary problem remains lack of any specifics tending to 
support the rape hypothesis."  The examiner diagnosed 
"post-traumatic stress disorder, chronic, with depressive 
symptoms (subject to trauma verification.)"  The examiner 
assigned a Global Assessment Function score of 42.

The veteran was also examined regarding her seizure disorder 
in April 2003 and was diagnosed with partial complex seizure 
disorder as in previous treatment records.  The VA examiner 
found that this disorder was "less likely than not secondary 
to any diagnosed mental health condition."  The examiner 
noted, however, that stress might be a contributing factor at 
triggering her episodes.       

The Board and the RO have reviewed the claims files for 
behavior changes around the time of the alleged incident 
without success.  The only behavior change was the veteran's 
poor work performance from February to April 1975, which was 
nearly a year after the alleged incidents.  There was no 
evidence of work deterioration before early 1975, no evidence 
of substance abuse, no evidence of depression or panic 
attacks, and no requests for a transfer to another duty 
station.  Significantly, VA examiners have been unable to 
find any indication in the veteran's behavior during the 
pertinent type period to suggest that the claimed assaults 
took place.  Although the VA examiner used language to the 
effect that it was plausible that a 1975 rape caused poor 
performance in early 1975, the examiner found it "equally 
plausible" that personality problems or other long running 
concerns.  In the context of the examiner's overall comments, 
the Board does not interpret this as an opinion that it is at 
least as likely as not that the claimed assaults occurred.  
The examiner is clearly speaking in speculative terms of 
plausibility and in another portion of the report said it was 
more plausible that the veteran only started to have 
difficulties and a poor attitude after meeting a man she 
wanted to be with.  The examiner also indicated that the 
problem with the case was a lack of specifics to support the 
rape hypothesis.  The Board views this statement as an 
indication by the examiner that in his mind the record does 
not support the veteran's rape claim. 

The Board further notes that the veteran has provided 
somewhat conflicting accounts of the sexual assaults.  In the 
veteran's original claim she reported being raped twice while 
on active duty.  Then in January 2001 the veteran reported 
four sexual assaults during service.  At her April 2003 VA 
examination she again discussed two assaults.  Moreover, the 
details of the alleged assaults have changed over time.  In 
her January 2001 statement the veteran indicated that she was 
forced to perform oral sex upon her uncle while home on leave 
in June 1974.  At the April 2003 VA examination she described 
the assault in June 1974 as walking with a neighbor friend 
and being raped behind the hedge around the apartment 
complex's swimming pool.  At the exam she explained that this 
June 1974 took place when she was home but by an acquaintance 
soldier from her base that drove up in a car and started 
conversing with her.  As her home was several states away, it 
seemed that an acquaintance soldier would more likely 
interact with her when the veteran was still at the base.  
This incident is even inconsistent with the third assault 
mentioned in her January 2001 statement.  That incident was 
supposed to have taken place at an apartment complex near the 
base in Texas and involved an unknown person entering her 
unlocked apartment.  Another inconsistency is that the 
veteran often described the sexual assaults as being forcibly 
raped by the perpetrator but she never sustained any injuries 
or bruising from these incidents.  Based on the above 
inconsistencies, the Board has placed reduced probative value 
on the veteran's allegations of in-service assaults.

The record is void of medical or counseling records which 
document treatment directly related to the claimed incidents, 
military or civilian police reports, or reports from crisis 
intervention or other emergency centers.  The service medical 
records do not demonstrate treatment for any injuries 
consistent with sexual assault.  The veteran was advised to 
submit corroborating evidence regarding her claimed sexual 
assaults, and she was sent the appropriate forms for 
reporting this information in accordance with VA provisions 
and current case law.  However, she has not provided any 
significant secondary evidence to support her assertions.

The Board concludes that the veteran's claimed in-service 
sexual assaults that serve as her PTSD stressor may not be 
accepted as fact.  Accordingly, the diagnoses of PTSD 
associated with the claims files which are based on this 
reported history would be lacking probative value and 
rendered insufficient to support an award of service 
connection.  Without a diagnosis of PTSD based on a verified 
stressor, service connection for that disorder may not be 
granted.  Cohen, supra.  Consequently, service connection for 
PTSD is denied.       

The Board notes that the veteran has been diagnosed and 
treated for a seizure disorder for several years.  The 
veteran claims that her seizure disorder is secondary to her 
mental illness caused by her sexual assault in-service.  
However, as discussed above the veteran does not have a 
service-connected mental health disability, therefore, she is 
not able to obtain service connection secondary to a non-
service connected disability.  In any event, an April 2003 VA 
examiner found that her seizure disorder was not related to 
any mental disability.  Consequently, the veteran is not 
entitled to service connection for her seizure disorder.   




ORDER

The appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


